Exhibit 10.1

DEVELOPMENT AGREEMENT

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

This Development Agreement (this “Agreement”) is made and entered into on June
4, 2015 (the “Effective Date”) by and between Tandem Diabetes Care, Inc., a
Delaware corporation, having a principal place of business at 11045 Roselle St.,
San Diego, CA 92121 (“Tandem”) and DexCom, Inc., a Delaware corporation, having
a principal place of business at 6340 Sequence Drive, San Diego, CA 92121
(“DexCom”).

Background

 

A.

DexCom is in the business of developing and commercializing continuous glucose
monitoring systems, and is currently developing the DexCom G5 System (as defined
below).  

 

B.

Tandem has developed, and is developing, current and next generations of insulin
infusion pump systems.

 

C.

The parties believe it is in each of their best interests to enable Tandem to
adapt the Tandem Display Device (defined below) to identify, receive, and
display information from the DexCom G5 System, which is adapted to communicate
information on a one-way basis between a DexCom Sensor (defined below) via the
DexCom BT CGM Transmitter (defined below) to an external receiver or other
display, such as the Tandem Display Device.

The parties therefore agree as follows:

1.

Definitions  

 

1.1.

“Affiliates” means any corporation or other entity that is directly or
indirectly controlling, controlled by or under common control with a party.  For
the purpose of this definition, “control” means the direct or indirect ownership
of more than fifty percent (50%) of the capital stock of the subject entity
entitled to vote in the election of directors (or, in the case of an entity that
is not a corporation, interests entitled to vote in the election of the
corresponding managing authority).

 

1.2.

“Communication Protocol” will have the meaning given to that term in Section 2.2
below.

 

1.3.

“DexCom BT CGM Transmitter” means the transmitter component of the DexCom G5
System that is configured to transmit information from a DexCom Sensor via

 

--------------------------------------------------------------------------------

 

 

Bluetooth to any receiver adapted to identify, receive, and display such
information, and is also controlled from an authenticated receiver, such as the
DexCom Receiver, and the DexCom CGM Smartphone App.

 

1.4.

“DexCom CGM-Enabled Tandem Display Device” means a Tandem Display Device
comprising a receiver or other component of the Tandem Insulin Infusion Pump
configured to identify, receive, interpret, process and/or display DexCom Sensor
Information from a DexCom BT CGM Transmitter and control the DexCom BT CGM
Transmitter.  A DexCom CGM-Enabled Tandem Display Device will be independently
developed by Tandem pursuant to Section 2.1 and is not, and will not be, a
component of a DexCom G5 System.

 

1.5.

DexCom CGM Smartphone App” means the smartphone application component of the
DexCom G5 System that identifies, receives, deciphers and displays information
transmitted by a DexCom BT CGM Transmitter from a DexCom Sensor, and also
enables control of the DexCom BT CGM Transmitter by receiving and transmitting
data to the DexCom G5 System, such as configuration settings and calibration
values.

 

1.6.

“DexCom G5 System” means DexCom’s fifth generation continuous glucose monitoring
system comprised of the following components, all designed, developed and
manufactured by DexCom: a DexCom Sensor, a DexCom BT CGM Transmitter, DexCom
Sensor Information, the Communication Protocol, a DexCom Receiver, and the
DexCom CGM Smartphone App.

 

1.7.

“DexCom Receiver” means a component of the DexCom G5 System that identifies,
receives, deciphers and displays information transmitted by a DexCom BT CGM
Transmitter from a DexCom Sensor, and also enables control of the DexCom
Transmitter by receiving and transmitting data to the DexCom G5 System, such as
configuration settings and calibration values.

 

1.8.

“DexCom Sensor” means the component of the DexCom G5 System comprising a
continuous glucose monitoring electrode sensor, adapted to (i) penetrate the
patient’s skin to come into contact with the patient’s interstitial fluid, (ii)
measure interstitial fluid glucose level, and (iii) be operably coupled to a
DexCom BT CGM Transmitter to communicate the blood glucose value as measured by
the DexCom Sensor to a separate receiver.

 

1.9.

“DexCom Sensor Information” consists of a DexCom BT CGM Transmitter interface
spec that specifies contents of the transmitter broadcast message and the
available control functions (the “Specification”).  The transmitter broadcast
message will contains items such as estimated glucose value, device display time
stamp information, the trend arrow and calibration confidence intervals as
stored in the DexCom BT CGM Transmitter.  The control functions provide the
commands required to start session, stop session and calibrate.  Any additional
sensor information to be shared must be

 

2.

--------------------------------------------------------------------------------

 

 

agreed in writing by both parties or shall be the result of DexCom’s updating of
the Specification, which shall be permitted without requiring compliance with
Section 10.7. The term “DexCom Sensor Information” shall in no way be construed
to include the Raw Data.  

 

1.10.

“Effective Date” is the date set forth in the preamble above.

 

1.11.

"Integrated System" shall mean a Tandem System that implements the Communication
Protocol and is capable, among other things, of receiving and displaying
continuous glucose monitoring data generated by the DexCom G5 System.

 

1.12.

"Intellectual Property Rights" means (collectively): copyright rights
(including, without limitation, the exclusive right to use, reproduce, modify,
distribute, publicly display and publicly perform the copyrighted work),
trademark rights (including, without limitation trade names, trademarks, service
marks, and trade dress), patent rights (including, without limitation, the
exclusive right to make, have made, import, use, sell and offer to sell), trade
secrets, rights of publicity, authors’ and moral rights, goodwill and all other
intellectual and industrial property rights as may exist now and/or hereafter
come into existence and all renewals, reissues and extensions thereof,
regardless of whether such rights arise under the laws of the United States or
any other U.S. state or other country or jurisdiction.

 

 

1.13.

“Raw Data” means any raw data used by the DexCom G5 System or any other data
generated or stored by the DexCom G5 System that is not included in the
definition of DexCom Sensor Information.

 

1.14.

“Tandem Display Device” means a device used in connection with, or component of
the, Tandem Insulin Infusion Pump that communicates with and controls the Tandem
Insulin Infusion Pump and which also stores and processes data related to the
Tandem System.

 

1.15.

“Tandem Insulin Infusion Pump” means a subcutaneous infusion pump for insulin
delivery, either alone or together with other medicaments.

 

1.16.

“Tandem System” means a subcutaneous infusion system comprised of the following
components: a Tandem Insulin Infusion Pump and a Tandem Display Device.

2.

Development & Regulatory

 

2.1.

Tandem Responsibilities.  At Tandem’s sole cost, Tandem intends to develop a
version of the Tandem System comprising a DexCom CGM-Enabled Tandem Display
Device.  Tandem shall be solely responsible for all design, development,
regulatory and commercialization activities associated with such DexCom
CGM-Enabled Tandem Display Device.  Tandem shall ensure that any DexCom
CGM-Enabled Tandem

 

3.

--------------------------------------------------------------------------------

 

 

Device shall not interfere with the ability of the DexCom BT CGM Transmitter to
remain paired and communicate with the DexCom CGM Smartphone App at all times,
notwithstanding any pairing with the Tandem System.

 

2.2.

DexCom Responsibilities.  At DexCom’s sole cost, DexCom intends to develop a
DexCom G5 System.  DexCom shall be solely responsible for all design,
development, regulatory and commercialization activities associated with such
DexCom G5 System.  Upon completion of such development, DexCom will provide
Tandem with a communication protocol that permits a DexCom CGM-Enabled Tandem
Display Device to identify, receive and display DexCom Sensor Information and to
control the DexCom BT CGM Transmitter (the “Communication Protocol”). Upon
request, DexCom agrees to provide commercially reasonable assistance in response
to questions from Tandem to facilitate Tandem’s implementation of the
Communication Protocol. In addition, if reasonably necessary for Tandem to
secure regulatory approval for the commercialization of a Tandem System, or a
component thereof, DexCom agrees to permit Tandem to reference DexCom’s own
regulatory filings for the DexCom G5 System.  

 

2.3.

Costs.  Each party shall bear its own costs.

3.

Ownership & License

 

3.1.

Ownership.  The parties do not intend for there to be any “joint inventions”
under this Agreement and, except as set forth in Section 3.2, this Agreement
does not comprise an assignment or license of any intellectual property, trade
secrets or confidential information by either party to the other.  DexCom
(and/or its Affiliates) will own and retain their Intellectual Property Rights.
Tandem (and/or its Affiliates) will own and retain their Intellectual Property
Rights.  

 

3.2.

License.  DexCom hereby grants Tandem a royalty-free, worldwide, non-exclusive
license to (i) use the Communication Protocol for the purpose of developing and
commercializing a DexCom CGM-Enabled Tandem Display Device, including the right
to make, have made, use, sell, offer to sell, have sold and import the DexCom
CGM-Enabled Tandem Display Device; and (ii) use the trademarks, trade names and
other marketing names used by DexCom for the DexCom G5 System solely in
connection with Tandem’s advertising, promotion, marketing and sale of the
Tandem System, and in related brochures and other materials, in full accordance
with all guidelines and instructions as DexCom may deliver to Tandem from time
to time in DexCom’s sole discretion.

 

3.3.

Limitations on Use.  Tandem agrees not to distribute, license, sublicense or
otherwise transfer the Communication Protocol to any third party.  Tandem shall
have no right under this Agreement to in any way distribute the Communication
Protocol, or to

 

4.

--------------------------------------------------------------------------------

 

 

intercept, propagate, reverse engineer, disassemble, de-encrypt, or derive the
source code for the software or bios included in any DexCom G5 System, or any
component thereof.  Tandem is not granted any right to the Raw Data received or
generated by any DexCom G5 System and/or used by it to produce output such as
timestamps, measurements or other data, and will not try to derive, de-encrypt
or intercept any of such Raw Data.  Tandem shall not access or use any
information within the DexCom G5 System other than the information contained in
the Specification.  Tandem shall be prohibited from using the Communication
Protocol for any purposes other than as set forth in this Agreement. DexCom
shall not access or use any information within the Tandem System other than as
set forth in this Agreement.

 

3.4.

No Other Restrictions.  For the avoidance of doubt, except as expressly agreed
by the parties in writing, (i) DexCom will not be restricted from distributing,
licensing, transferring, or otherwise exploiting the DexCom G5 System or any
component thereof, or any Intellectual Property Rights therein, and (ii) Tandem
will not be restricted from distributing, licensing, transferring, or otherwise
exploiting the Tandem System or any component thereof, or any Tandem
Intellectual Property Rights therein.

4.

Commercialization

 

4.1.

DexCom shall have sole discretion to decide whether to complete development of
and commercialize the DexCom G5 System and shall be under no obligation to
complete such development or commercialization as a result of this Agreement.

 

4.2.

Tandem shall have sole discretion to decide whether to complete development of
and commercialize a version of the Tandem System comprising a DexCom CGM-Enabled
Tandem Display Device and shall be under no obligation to complete such
development or commercialization as a result of this Agreement. Tandem and
DexCom will use commercially reasonable efforts to develop a mutually acceptable
written plan to provide training and customer and technical support for any
mutual customers prior to Tandem’s submission of any application to regulatory
authorities to secure regulatory approval for the commercialization of a DexCom
CGM-Enabled Tandem Display Device.

 

4.3.

If DexCom and Tandem, respectively, complete the development and
commercialization of (i) the DexCom G5 System, and (ii) a DexCom CGM-Enabled
Tandem Display Device, then the parties will use commercially reasonable efforts
to develop a plan to cooperate on marketing such products to their respective
customers.




 

5.

--------------------------------------------------------------------------------

 

 

 

4.4.

Tandem hereby acknowledges that DexCom may discontinue its support of the DexCom
G5 System [***]. DexCom agrees to [***]. Tandem further acknowledges that DexCom
has no obligation to [***].

5.

Representations and Warranties

 

5.1.

By Tandem.  Tandem warrants and represents to DexCom that (i) Tandem has the
full right and authority to enter into this Agreement and grant the rights
granted herein; (ii) Tandem has not previously granted and will not grant any
right in conflict with any of the rights granted herein; (iii) to Tandem’s
knowledge on the Effective Date, there is no existing or threatened action, suit
or claim pending against it with respect to its right to enter into and perform
any of its obligations under this Agreement.

 

5.2.

By DexCom.  DexCom warrants and represents to Tandem that (i) DexCom has the
full right and authority to enter into this Agreement and grant the rights
granted herein; (ii) DexCom has not previously granted and will not grant any
right in conflict with any of the rights granted herein; (iii) to DexCom’s
knowledge on the Effective Date, there is no existing or threatened action, suit
or claim pending against it with respect to its right to enter into and perform
its obligations under this Agreement.

 

5.3.

Disclaimer of Warranties.  EXCEPT AS EXPRESSLY SET FORTH IN THIS SECTION 5, EACH
OF TANDEM AND DEXCOM MAKES NO REPRESENTATIONS OR WARRANTIES UNDER THIS
AGREEMENT, AND EXPRESSLY DISCLAIMS ANY WARRANTIES EXPRESS, IMPLIED, STATUTORY OR
OTHERWISE, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, VALIDITY, AND NON-INFRINGEMENT.

6.

Confidentiality

 

6.1.

Confidential Information.  Except as expressly provided in this Agreement,
during the Term and for [***], any party receiving Confidential Information, as
defined below (the “Receiving Party”), will not publish or otherwise disclose
and will not use such Confidential Information for any purpose other than
carrying out Receiving Party’s obligations under this Agreement. For purposes of
this Agreement, “Confidential Information” means any information furnished by a
party (the “Disclosing Party”) pursuant to this Agreement which is confidential
or proprietary to the Disclosing Party, including, without limitation, the
Specifications. Notwithstanding the foregoing, Confidential Information will not
include information that, in each case as demonstrated by the Receiving Party
with reliable written documentation:

 

6.

--------------------------------------------------------------------------------

 

 

6.1.1.

was already known to the Receiving Party, other than under an obligation of
confidentiality, at the time of disclosure;

 

6.1.2.

was generally available to the public or otherwise part of the public domain at
the time of its disclosure to the Receiving party;

 

6.1.3.

became generally available to the public or otherwise part of the public domain
after its disclosure hereunder and other than through any act or omission of the
Receiving Party in breach of this Agreement; or

 

6.1.4.

was subsequently lawfully disclosed to the Receiving Party by a person without
breaching a duty of confidentiality or developed by the Receiving Party without
use of, reliance on, or reference to any information or materials disclosed by
the Disclosing Party.

 

6.2.

Permitted Disclosures.  Notwithstanding Section 6.1, a Receiving Party may use
or disclose Confidential Information solely to the extent such use or disclosure
is reasonably necessary in complying with an order of a court of law,
prosecuting or defending litigation, complying with applicable governmental
regulations, submitting information to tax or other governmental authorities, or
conducting clinical trials, provided that if a Receiving Party is required to
make any such disclosure of Confidential Information, it will give the other
party reasonable advanced notice of the disclosure, and use its reasonable
efforts to secure confidential treatment of the information prior to its
disclosure (whether through protective orders or otherwise).

 

6.3.

Return of Confidential Information.  Within 30 days after the effective date of
any termination of this Agreement, except to the extent reasonably necessary for
a party to exercise any rights that expressly survive the termination of the
Agreement, each party will return to the other party (where practicable), or at
the Receiving Party’s option, destroy and provide written certification of the
destruction of, all tangible materials that contain the Disclosing Party’s
Confidential Information.

 

6.4.

Confidentiality of Agreement; No Press Release.  Except to the extent required
to comply with applicable law, and subject to the requirements of Section 6.2,
neither party will make any disclosure to any third party, and no press release
will issue, relating to the existence of this Agreement, any term hereof, or any
transaction contemplated herein without prior written agreement of the other
party.

7.

Indemnification and Defense of Infringement

 

7.1.

DexCom will defend and indemnify Tandem, its Affiliates, and each of its
directors, officers, employees, agents, successors and assigns (collectively,
“Tandem Indemnitees”), against all third-party claims, suits and proceedings,
and will hold the Tandem Indemnitees harmless against all judgments,
settlements, costs, liabilities and

 

7.

--------------------------------------------------------------------------------

 

 

expenses (including without limitation, reasonable attorneys’ fees and
litigation costs) (collectively, “Losses”) payable to third parties in
connection with such claims, suits and proceedings, to the extent arising from
or occurring as a result of: (i) DexCom’s breach of the [***], (ii) the [***],
or (iii) physical injury (including death) and/or property damage [***],
excluding [***].

 

7.2.

Tandem will defend and indemnify DexCom, its Affiliates, and each of its
directors, officers, employees, agents, successors and assigns (collectively,
“DexCom Indemnitees”), against all third-party claims, suits and proceedings,
and will hold the DexCom Indemnitees harmless against all Losses payable to
third parties in connection with such claims, suits and proceedings, to the
extent arising from or occurring as a result of: (i) Tandem’s breach of the
[***], (ii) the [***], or (iii) physical injury (including death) and/or
property damage [***], excluding [***].

 

7.3.

If the manufacture or use of the Integrated System results in a claim, suit or
proceeding in which DexCom and Tandem are both entitled to indemnification by
the other party pursuant to Sections 7.1 and 7.2, then the parties will discuss
in good faith their cooperation in connection with such matter, and shall
discuss in good faith an equitable allocation of each party’s indemnification
obligations under this Section 7.

 

7.4.

If the manufacture or use of the Integrated System results in a third-party
claim, suit, allegation, action or proceeding against Tandem or DexCom alleging
infringement of a claim of a patent or alleges infringement or misappropriation
of some other intellectual property right of such third party and neither DexCom
nor Tandem is entitled to indemnification pursuant to Sections 7.1 and 7.2 (an
"Integrated System Infringement Action"), such party will promptly notify the
other party in writing. The parties will [***]and [***] of any Integrated System
Infringement Action. The parties will [***] concerning any Integrated System
Infringement Action and, in the [***] that the [***], the parties [***].

 

7.5.

Any party seeking indemnification hereunder (the “Indemnitee”) will promptly
notify the indemnifying party (the “Indemnitor”) of any claim, loss, or expense
likely to lead to a claim for indemnification, along with all material related
information.  The Indemnitor will [***], except that [***].  The Indemnitee may
[***].  The Indemnitee will [***].  The Indemnitee may [***].  In addition, the
Indemnitee may [***].

 

7.6.

Notwithstanding the foregoing, an Indemnitor under this Section 7 has no
obligation for any Losses to the extent resulting from (i) [***], or (ii) [***].

8.

Term and Termination

 

8.1.

Term.  The initial term of this Agreement will commence on the Effective Date
and will continue for five (5) years thereafter (the “Initial Term”). Subsequent
to the Initial Term, the term of this Agreement shall automatically renew and be
extended for

 

8.

--------------------------------------------------------------------------------

 

 

additional one (1) year periods, unless either party notifies the other at least
ninety (90) days prior to the expiration of the then current term (the total
period during which this Agreement is effective being the “Term”).

 

8.2.

Termination With Cause or Due to Bankruptcy. Either DexCom or Tandem may
terminate this Agreement by written notice if the other materially breaches or
defaults in the performance of any of its material obligations hereunder, and
such default continues for [***] after the non-breaching party provides written
notice of the breach to the breaching party. Either party may terminate this
Agreement immediately if the other party: (i) liquidates or dissolves, or (ii)
becomes subject to any bankruptcy or insolvency proceeding under federal or
state law that is not dismissed within [***].

 

8.3.

Effect of Termination.

 

8.3.1.

Accrued Rights and Obligations. Termination of this Agreement will not relieve
either party for liabilities or obligations incurred pursuant to the terms and
conditions of this Agreement prior to termination.  

 

8.3.2.

Survival.  In addition, Articles 1, 3.1, 3.3, 3.4, 4.4, 5, 6, 7, 8, 9 and 10
will survive expiration or termination of this Agreement. Further, Section 3.2
will survive expiration or termination of this Agreement to the extent
reasonably necessary for Tandem to satisfy ongoing warranty obligations and to
provide ongoing service and support to any customer who originally acquired a
DexCom CGM-Enabled Tandem Display Device during the Term of this Agreement.

9.

Limitation of Liability

EXCEPT WITH RESPECT TO A BREACH OF AN OBLIGATION UNDER SECTION 6 OR 10.7, OR
CLAIMS REQUIRING INDEMNIFICATION PURSUANT TO SECTIONS 7.1, 7.2, 7.3 OR 7.4, IN
NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER OR ANY OTHER ENTITY FOR COSTS
OF PROCUREMENT OF SUBSTITUTE GOODS, LOST PROFITS, OR ANY OTHER SPECIAL,
CONSEQUENTIAL, OR INCIDENTAL DAMAGES, HOWEVER CAUSED AND UNDER ANY THEORY OF
LIABILITY ARISING OUT OF THIS AGREEMENT WHETHER BASED IN CONTRACT, TORT
(INCLUDING NEGLIGENCE), OR OTHERWISE.  THESE LIMITATIONS SHALL APPLY WHETHER OR
NOT THE BREACHING PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES AND
NOTWITHSTANDING ANY FAILURE OF ESSENTIAL PURPOSE OF ANY LIMITED REMEDY PROVIDED
HEREIN.

IF EITHER PARTY TERMINATES THIS AGREEMENT IN ACCORDANCE WITH ANY OF ITS
PROVISIONS, NEITHER PARTY SHALL BE LIABLE TO THE OTHER, BECAUSE OF SUCH
TERMINATION, FOR COMPENSATION, REIMBURSEMENT OR DAMAGES ON ACCOUNT OF THE LOSS
OF PROSPECTIVE PROFITS OR

 

9.

--------------------------------------------------------------------------------

 

ANTICIPATED SALES OR ON ACCOUNT OF EXPENDITURES, INVENTORY, INVESTMENTS, LEASES
OR COMMITMENTS IN CONNECTION WITH THE BUSINESS OR GOODWILL OF TANDEM OR DEXCOM.

10.

Miscellaneous

 

10.1.

Subcontractors.  Either party may subcontract the performance of its obligations
under this Agreement to third parties, provided that such third parties are
bound by terms and conditions consistent with this Agreement, including
restrictions with respect to the protection and use of Confidential Information
which are no less stringent than those set forth in this Agreement and each
party shall be fully responsible for the performance of its subcontractor(s).

 

10.2.

Force Majeure.  Nonperformance of any party (except for payment obligations)
will be excused to the extent that performance is rendered impossible by strike,
fire, earthquake, flood, governmental acts or orders or restrictions, or any
other reason where failure to perform is beyond the reasonable control and not
caused by the gross negligence or willful misconduct of the nonperforming party.

 

10.3.

No Implied Waivers; Rights Cumulative.  No failure on the part of DexCom or
Tandem to exercise and no delay in exercising any right under this Agreement, or
provided by statute or at law or in equity or otherwise, will impair, prejudice
or constitute a waiver of any such right, nor will any partial exercise of any
such right preclude any other or further exercise thereof or the exercise of any
other right.

 

10.4.

Independent Contractors.  Nothing contained in this Agreement is intended
implicitly, or is to be construed, to constitute DexCom or Tandem as partners in
the legal sense.  No party hereto will have any express or implied right or
authority to assume or create any obligations on behalf of or in the name of any
other party or to bind any other party to any contract, agreement or undertaking
with any third party.

 

10.5.

Notices.  All notices, requests and other communications hereunder will be in
writing and will be personally delivered or sent by registered or certified
mail, return receipt requested, postage prepaid, in each case to the respective
address specified below, or such other address as may be specified in writing to
the other parties hereto:

 

 

Tandem:

Tandem Diabetes Care

 



11045 Roselle St.

 



San Diego, CA 92121

 



Attn:  Chief Executive Officer
with copy to: General Counsel

 

DexCom:

DexCom, Inc.

 

10.

--------------------------------------------------------------------------------

 

 



6340 Sequence Drive
San Diego, CA 92121
Attn: Legal Department

 

10.6.

Assignment.  This Agreement will not be assignable by either party to any third
party without the written consent of the other party hereto; provided that
either party may assign this Agreement to a third party acquiring all or
substantially all of the business or assets of such party, including by way of
merger, sale of assets, consolidation, change of control or operation of law
upon written notice to the other party to this Agreement; provided further
however, that Tandem shall make no such assignment to a competitor of DexCom
without DexCom’s written consent, which determination and consent shall be made
by DexCom in its sole discretion.

 

10.7.

Standstill.  Except as permitted by the last sentence of this Section 10.7,
during the Term of this Agreement and for a period of twelve (12) months
thereafter, without the prior written consent of the Board of Directors of
Tandem, DexCom and its officers, directors and Affiliates, will not directly or
indirectly in any manner: (i) acquire, announce an intention to acquire, or
agree to acquire, directly or indirectly, alone or in concert with others, by
purchase, gift or otherwise, any direct or indirect beneficial ownership (within
the meaning of Rule 13d-3 under the Securities Exchange Act of 1934 (the
“Exchange Act”)) or interest in any securities or direct or indirect rights,
warrants or options to acquire, or securities convertible into or exchangeable
for, any securities of Tandem (ii) make, or in any way participate in, directly
or indirectly, alone or in concert with others, any “solicitation” of “proxies”
to vote (as such terms are used in the proxy rules of the SEC promulgated
pursuant to Section 14 of the Exchange Act) any securities of Tandem with
respect to any business combination, restructuring, recapitalization or similar
transaction; (iii) form, join or in any way participate in a “group” within the
meaning of Section 13(d)(3) of the Exchange Act with respect to any voting
securities of Tandem; (iv) acquire, announce an intention to acquire, or agree
to acquire, directly or indirectly, alone or in concert with others, by
purchase, exchange or otherwise, (a) any of the assets, tangible or intangible,
of Tandem or (b) direct or indirect rights, warrants or options to acquire any
assets of Tandem, other than in the ordinary course of business; (v) enter into
any arrangement or understanding with, or otherwise assist or encourage, others
to do any of the actions restricted or prohibited under clauses (i), (ii), (iii)
or (iv) of this Section 10.7; (vi) otherwise act in concert with others, to seek
to offer to Tandem or any of its stockholders any business combination,
restructuring, recapitalization or similar transaction to or with Tandem, or
(vii) take any action to control the management, Board of Directors or policies
of Tandem. Notwithstanding the above, cumulative acquisitions by DexCom,
including any Affiliate of DexCom, of less than one percent (1%) of Tandem's
outstanding common shares shall not be deemed a breach of this provision.

 

10.8.

Modifications.  No amendment or modification of any provision of this Agreement
will be effective unless in writing signed by all parties hereto.  No provision
of this

 

11.

--------------------------------------------------------------------------------

 

 

Agreement will be varied, contradicted or explained by any oral agreement,
course of dealing or performance or any other matter not set forth in an
agreement in writing and signed by all parties.

 

10.9.

Severability.  If any provision hereof should be held invalid, illegal or
unenforceable in any jurisdiction, all other provisions hereof will remain in
full force and effect in such jurisdiction and will be liberally construed in
order to carry out the intentions of the parties hereto as nearly as may be
possible.  Such invalidity, illegality or unenforceability will not affect the
validity, legality or enforceability of such provision in any other
jurisdiction.

 

10.10.

Governing Law.  This Agreement and any dispute arising from the performance or
breach hereof will be governed by and construed and enforced in accordance with,
the laws of the State of Delaware without regard for conflicts of laws
principles.

 

10.11.

Counterparts.  This Agreement may be executed in two or more counterparts, each
of which will be deemed an original, and all of which together, will constitute
one and the same instrument.

 

10.12.

Headings.  Headings used herein are for convenience only and will not in any way
affect the construction of or be taken into consideration in interpreting this
Agreement.

 

10.13.

Entire Agreement.  This Agreement, including the Attachments attached hereto,
constitutes the entire agreement with respect to the subject matter hereof, and
supersedes all prior or contemporaneous understandings or agreements, whether
written or oral, between DexCom and Tandem with respect to such subject matter.
For the avoidance of doubt, DexCom and Tandem acknowledge and agree that this
Agreement does not terminate, amend or otherwise modify either (i) the Amended
and Restated Development and Commercialization Agreement between the parties
dated as of January 4, 2013 or (ii) the G6 Development Agreement between the
parties entered into concurrently with this Agreement.

[Signature Page Follows]

 

 

12.

--------------------------------------------------------------------------------

Exhibit 10.1

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
by duly authorized officers or representatives as of the date first above
written.

 

DexCom, Inc.

By: /s/ Kevin Sun for Jess Roper

Title:  Senior Vice President and Chief Financial Officer

Date: June 4, 2015

 

Tandem Diabetes Care, Inc.

By: /s/Kim D. Blickenstaff

Print Name: Kim D. Blickenstaff

Title: President and CEO

Date: June 4, 2015

 

 